 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarthage Heating & Sheet Metal Co. and LocalUnion No. 36, Sheet Metal Workers Interna-tional Association, AFL-CIO. Case 17-CA-11741(E)7 December 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 25 June 1984 Administrative Law Judge Ben-jamin Schlesinger issued the attached supplementaldecision. Applicant Carthage Heating & SheetMetal Co. filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings, and conclusions' and to adopt the recom-mended Order.ORDERIt is ordered that the application of the Appli-cant Carthage Heating & Sheet Metal Co., Carth-age, Missouri, for an award under the EqualAccess to Justice Act be dismissed and that theApplicant's motion for a protective order prohibit-ing public disclosure of its financial statement begranted.' Member Dennis does not rely on the judge's citation to the unpub-lished judge's decision in Capitol Boiler Works, JD-179-83SUPPLEMENTAL DECISION ONAPPLICATION FOR AWARD OFATTORNEYS FEES AND EXPENSESBENJAMIN SCHLESINGER, Administrative Law Judge.On July 25, 1983,' Local Union No. 36, Sheet MetalWorkers, International Association, AFL-CIO (theUnion) filed an unfair labor practice charge alleging thatCarthage Heating & Sheet Metal Co. (the Applicant) hadviolated certain provisions of the National Labor Rela-tions Act (the Act). On September 8, the Regional Di-rector for Region 17 issued a complaint, alleging that theApplicant failed and refused to bargain collectively withthe Union in violation of Section 8(a)(1) and (5) and Sec-tion 8(d) of the Act. A hearing was scheduled to takeplace on October 17. However, on October 13, the Re-gional Director issued an order dismissing the complaint,withdrawing the notice of hearing, and closing the pro-ceeding.All dates refer to the year 1983, unless otherwise statedOn November 14, the Applicant filed an applicationfor award of fees under the Equal Access to Justice Act,Public Law 96-481, 94 Stat: 2325 (the EAJA) and Sec-tion 102.143 of the Board's Rules and Regulations and anapplication for permission to furnish its financial state-ment in a sealed envelope as confidential financial infor-mation. By order of the-Board, dated November 18, theapplication was referred to the Chief AdministrativeLaw Judge for appropriate action, and by order datedMay 23, 1984, the application was assigned, to me.On December 1, 1983, General Counsel moved to dis-miss the application on three grounds: (1) the Applicantis not a prevailing party within the meaning of 5U S.C.A. • 504(a)(1) of the EAJA;2 (2) special circum-stances in this proceeding make an award unjust,' and(3) the Applicant failed to provide an itemized statementfor services' incurred solely in connection with the in-stant unfair labor practice complaint proceedingIn Section 202(a) of the EAJA, the Congress fOundthat certain individuals, partnerships, corporations, andlabor and other organizations may be deterred from seek-ing review of, or defending against, unreasonable gov-ernmental action because of the expense involved in se-curing the vindication of their rights in civil actions andin administrative proceedings Thus, Congress expressedin Section 202(b) that it was the purpose of the EAJA todiminish the deterrent effect of seeking review of or de-fending against governmental action by providing, inspecified situations for an award of attorney's fees, expertwitness fees, and other costs against the United States.The Committee on Small Business ' in its report, H.Rep. 96-1005, part 1, 96th Cong. 2d Session, at page 5,noted that the legislation was intended to respond to achronic problem small business owners have in contest-ing or challenging the unreasonable exercise of govern-mental authority because of the time and expense re-quired to challenge the vast resources of the FederalGbveinment. The report noted: "It is expected that thisbill will cause agencies to be more deliberate in their reg-ulatory activity" Furthermore, the committee noted atpage 7:In cases involving Government action, smallbusiness does not have the resources to defend itself_against unjustified claims. FUrther, the costs of vin-dicatkin routinely 'exceed the amounts at stake.Lastly; the Government does not have the econom-ic' incentive or disincentive to closely evaluate thereasonableness of its case before proceeding. Forthese reasons it appears that the American Rule[that each party must bear his/her own cost of lin-†gation] is inappropriate in actions involving theGovernment and individuals or small business.2 Sec 504(a)(1) providesAn agency that conducts an adversary adjudication shall award, toa prevailing party other than the United States, fees and other ex-penses Incurred by that party in connection with that proceedingunless the adjudicative officer of the agency finds that the position ofthe agency as party to the proceeding was substantially justified orthat special circumstances make an award unjust3 Ibicl273 NLRB No. 22 CARTHAGE HEATING CO.121And at page 8, the committee wrote:It must be noted that the real aim of this legislanon is not to spend great sums to pay the costs offighting unwarranted Federal action. Rather, it isintended that the act will force the Federal depart-ments and agencies to substantially improve thequality of their enforcement and other proceedings.But let there be no mistake, your committee clearlyintends that where a small business or individualprevails against the Government either in toto or insubstance, reasonable costs and fees shall be paid tohim unless the Government can show that its actionwas substantially justified.Thus, the essence of the EAJA. is not only to reim-burse those who have been taken advantage of becauseof the greater resources, and expertise of the UnitedStates but also to deter the United States from taking ad-vantage of small business and other prganizations by en-suring that the Government carefully reviews and evalu-ates those matters ,which it ultimately. seeks to litigate.The Act provides that any person is entitled to file acharge alleging-the commission of unfair labor practices.Upon filing, the General Counsel must conduct an inves-tigation to ascertain whether a 'complaint should issue. Inaccord with the General Counsel's fixed procedures,both the charging and the charged party are entitled tosubmit evidence in ,support of their respective positions,and the General Counsel will frequently take investiga-tory affidavits from witnesses who may be helpful in re-solving,factual disputes Only when the .General Counselis satisfied that there is reasonable cause, to believe that aviolation has occurred will a complaint issue. But, beforea complaint issues, the charged,, party will be given afinal opportunity, to avoid a formal .proceeding by enter-ing into a settlement agreeinent.The Applicant seeks to be reimbursed for 30.95 hoursof work, but its, services total 35 60' hours,4 of which14.50 hours were performed prior to September 8, thedate the complaint. issued. Because no adversary pro-ceeding had commenced prior to that date, these couldnot be allowed. As stated above, the purpose of theEAJA is to prevent governmental abuse. of its power bycommencing legal proceedings without justificationwhile permitting the Government' to analyze its claim toensure that there is substantial justification for it. TheApplicant, in effect, seeks partial expenses solely becausethe General Counsel was doing what the Act entrustedhim and required him to do. Under no reading of theEAJA can such expenses be justified. In addition, theApplicant's expenses appear to include services related toits Federal court action and the Union's counterclaims,discussed below, as, well as services rendered in the prep-aration of a letter citing legal authorities why the unfairlabor practices complaint should not have issued, whichletter arguably should have been prepared and filed priorto the issuance of the complaint If the sole issue on thismotion were the validity of the Applicant's specification4 Affidavit of Donald W Jones, dated November 10, 1983 Additional-ly, the Applicant seeks expenses for the preparation and prosecution of itsEAJA applicationof services rendered, I would grant the General, Coun-sel's motion to dismiss, permitting the Applicant toamend its application to set forth only those legal serv-ices rendered in connection with the unfair ,labor prac-tice proceeding.However, I conclude that the Applicant has made noshowing that it is the prevailing party in this proceedingand that the General Counsel's motion has merit.5 Theunfair labor practice complaint alleged that the Appli-cant violated Section 8(a)(5) and (1) and Section 8(d) ofthe Act by failing since about January 26, 1983, tocomply with two collective-bargaining agreementswhich required the Applicant to make payment to vari-ous fringe benefit funds, including the Union's and its In-ternational's industry funds, on behalf of various employ-ees who were employed within the units represented bythe Union. The complaint alleged that the Applicant didriot make contributions on behalf of its employees whowere not members of the Union.The Applicant's answer denied the substantive allega-tions of the complaint and further contended that thecomplaint should be dismissed because. (1) Since Febru-ary, the Union and the employees engaged in a strikewhich constituted a substantial and material breach justi-fying the Applicant in rescinding the agreement, a recis-sion in which the Union acquiesced, and the Applicantwas thereby released from any further .obligations underany agreement since February; (2) all employees fromwhom the Applicant failed to make contributions wereexpressly exempted from coverage pursuant to an agree-ment made about April 19, 1982, between the Applicantand the Union's agent, (3) in the event that neither item(1) or (2) applies, then the Applicant had. no duty to bar-gain in good faith with the Union since February, be,cause the strike was in violation and a repudiation of thecollective-bargaining agreement; (4) the payment of con-tributions was a nonmandatory subject of bargaining be-cause the Applicant hUcl no duty to bargain in good faithwith the Union since February, because the strike was inviolation and a repudiation of the collective-bargainingagreement; (4) the payment of contributions was a non-mandatory subject of bargaining because -the Applicanthad no authority or control or right to, participate in theselection of employer trustees, a violation of Section 302of the Act; (5) similarly, contributions to the industrypromotion funds are not mandatory subjects of bargain-ing under Section 8(a)(5) of the Act; and (6) the Unioncommitted various acts constituting a refusal to bargainunder Section 8(b)(3) of the Act and, therefore, it wouldbe unfair and inequitable, to require the Applicant tomake the contributions complained of or otherwise to befound in violation of the Act.The- litigation of this complaint and the answer, includ-ing the above defenses, were avoided by the settlementagreement entered into by the Applicant and the Union;but,: in order to understand that agreement, it is neces-sary to digress and refer to a civil action brought by theApplicant against the Union in, the Circuit Court of5 The General Counsel's motion was suppcirted by documentary evi-dence, to which the Applicant took no exception I have treated thismotion as one for summary judgment . 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreene County, Missouri, which action was subsequentlyremoved by the Union to- the United States DistrictCourt for the Western District of Missouri, bearing .Case83-3505-CV-S-4. The Applicant's.petition alleged threecauses of action First, it sought a declaratory judgmentconcerning -whether it was covered by a collective-bar-gaining agreement with the Union, whether it was boundby ' that agreement and to what extent; and whether itwas bound by an arbitration award rendered pursuant tothe agreement, -which award required the Applicant topay $10,500 to -the Union's apprenticeship committee.The Applicant, contended that it was not bound by theagreement or, alternatively, was bound only as to threeunion members so long as they worked for the Appli-cant. Alternatively, the Applicant claimed that it was notbound by the agreement for essentially the same reasonsexpressed in its answer to the unfair labor practice com-plaint and that the arbitration award was illegal, void,and unenforceable because it constituted a penalty, con-trary to the common law of the State of -Missouri andFederal common law under Section 301 of the Act.Second, realleging all of the allegations of the first causeof action, it attacked various procedural irregularities,concerning the arbitration hearing and award and soughtto set aside the -award. Third, it alleged that the Union,by its actions in fostering the strike and not givingproper •8(d) notices, should be required to pay $90,000 indamages.The date that this action was commenced is not clear,but it must have been after the award was rendered; andthe award ,was mailed to the Applicant on July, 1. Fur-thermore, the Union filed two counterclaims to the Ap-plicant's _petition, but when and what they alleged is notin the record: What is in the record is the parties'z three-page settlement agreement, which is dated September 27and which explains the desire of both parties Ito settle allclaims, disputes, and matters which had been raised inthe Board proceeding and the civil action,. including theUnion's two counterclaims. From my perspective, nothaving heard any evidence involving any of the' plead-ings capsulized above -and not knowing what were the"gut" issues which separated the parties so grievously, .itis difficult to assess just what results the parties sought,what their thought processes were, where they felt them-selves vulnerable, and where they felt their strengths lay.Settlements are reached by sometimes strange and ob-scure methods. It is because the parties are so intimatelyfamiliar with the result they desire to reach that, tradi-tionally, both employers and unions have been averse tothe notion of compulsory arbitration, feeling that no arbi-trator could conceivably fathom all issues with the depthof understanding that the parties possess. †. Perhaps that is the beauty of the collective-bargainingprocess, the promotion of which is _perhaps the Act'sprime purpose and which the Act fosters to enable theparties to sit down- and thrash- out their problems face toface, frankly, and with open minds. More often than not,a settlement is the result of compromise. It has been said,but sadly I do not know to whom to attribute it, that thebest settlement, is one in which neither side is happy.Certainly, there is "give and take," and the parties' set-tlement agreement herein is no exception.First, pursuant to the thought expressed in the pream-ble, all legal proceedings were to be withdrawn. TheUnion was to request from the arbitrators that theiraward against the Applicant be withdrawn. The settle-ment was conditioned on the arbitrators approving thewithdrawal. The Applicant was to move for the dismis-sal of its civil action with prejudice, and the Union wasto take similar action with respect to its counterclaims.The Union was to request withdrawal of its unfair laborpractice charge, and the settlement was conditioned onthe -Regional Director's approval of the withdrawal re-quest.Second, in addition to wiping clean the slate Of legalactions, the slate of past claims was also to be erased. Nomoneys were due from the -Applicant prior to September27 and the collective-bargaining agreement was rescind-ed as of February 15. However, the subsisting union col-lective-bargaining agreements immediately became .bind=ing on the Applicant and the Applicant also 'agreed to bebound by the next union agreement- with the SouthwestMissouri Chapter of the Sheet Metal Contractors' Asso-ciation, sight unseen, and agreed to continue the other ofits agreements for the term of that Association agree-ment However, if the Applicant were not a member ofthe Association, it need not make' contributions to the in-dustry funds but would 'pay the amount in additionalwages to the employees as would havelbeen due as con-tributions to the funds. The settlement also Providedother modifications to' the agreements, apparently to suitthe Applicant's personal needs. †In sum, there is in the settlement agreement somethingfor everyone. The - liability of the Applicant, if any, formoney due from February to September 27 'was extin-guished. But new obligations, not in being in February,arose The remedy which the Board may have orderedwas only partly extinguished, because, if it were foundthat the Applicant refused to bargain in good faith, itwould have been ordered to do so It is true 'that certainspecific relief was avoided, but the Union appears tohave traded the past 7-month liability for a longer andmore stable relationship. And that is what the-Act is allabout. Faced with an all-ecompassing agreement whichreconciled the parties' positions, little would be gainedby the Regional Director by not acceding to the parties'wishes and refusing to approve the Union's' Withdrawalrequested I might add that, had I been assigned to hearthis unfair labor practice proceeding and been given set-tlement agreement, I would have without hesitation ap-proved the settlement, even unilaterally if the RegionalDirector had refused to go- along with it, because thepurposes of the Act are clearly effectuated by the avoid-ance of a hearing and the accompanying long delayswhich, unfortunately, presently plague, this Agency, bythe stabilization of industrial relations, and by the promo-tion of collective bargainingClearly, then, the approval of the settlement and dis-missal of the complaint, for those who are aware of theworkings and thinking of the Board, are not admissionsthat the Applicant was correct all along and that its de-fenses to the unfair labor practice complaint were legallyjustified. Rather, in the' broader view, the dismissal repre- CARTHAGE HEATING CO123sents not a decision on the merits but an encouragementof the process of private settlement of disputes throughcollective bargaining and without governmental interfer-ence The parties know far better what they want thaneven we administrator and administrative law judge sup-posedly expert in labor relations The Act can ask nomore than the parties engage in collective bargaining,and the public's right and interest are protected and en-hanced by the Regional Director's final order dismissingthe complaintIn these circumstances, the Applicant cannot showthat it prevailed in the underlying proceeding Rather,the Applicant acknowledged the Union as the represent-ative of its employees, agreed to be bound by the unionagreements, and agreed to make contributions to thefringe benefit programs That is hardly consistent with itsdefense to the unfair labor practice complaining that theagreement was rescinded by the Union's unlawful actsIndeed, if the Applicant had prevailed, the complaintwould have been dismissed No order would have issuedrequiring the Applicant to comply with the very sameagreement which, by the settlement, has been resurrectedand, certainly, no order would have issued requiring theApplicant to comply with the following agreement,which is not in esse It is true that the Applicant mayhave finally entered into an agreement protecting what itwanted m the first place, but not in this adjudicative pro-ceedmg This is not to say, either, that the Respondentlost and the Government won In the present posture,neither won nor lost, but clearly a prime purpose of theAct, the promotion of collective bargaining, was wellservedI4.For the foregoing reasons, I conclude that the Appli-cant is not a prevailing Party- within the meaning of theEAJA See generally Capitol Boiler Works, JD-179-83 6On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDER1 The application of Carthage Heating and SheetMetal Co for attorneys' fees and expenses under theEqual Access to Justice Act is dismissed2 The Applicant's motion for a protective order pro-hibiting public disclosure of its financial statement isgranted6 Because I find that the Applicant was not the prevailing party herein,there ls no need to dispose of the other ground of the General Counsel'smotion to dismiss7 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesI•. -7